Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 13-15 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et la., US 20100031149 and Hinson et al., US 5,808,628.
	In considering claim 1, 
	
    PNG
    media_image1.png
    292
    511
    media_image1.png
    Greyscale

	The examiner evidences Gentile et la., US 20100031149; 
	a) playing BCP…is met where (para 74, block 210) a scene selected by a user begins playing (which his pregenerated which can be original content from a variety of sources, including movies, TV etc… (para 0009, 43), which can be displayed on a smartphone, PDS or mobile device (para 67).
	b) while the BCP….is met where while the content is being played, (para 74-77) prompts or instructions to the user for recording live user generated video content using the smartphone (portable device) such as the recorder/camera on a smart phone (para 60).  As disclosed by para 67, the components of the display, recorder, compositor of system 100 can be integrated together. 
	c) incorporating the ACP into the BCP is met where Gentil discloses the real-time insertion (para 13, 46, 76. 94) 

		
    PNG
    media_image2.png
    636
    713
    media_image2.png
    Greyscale

	The examiner notes Gentil does not explicitly recite replacing frames, though discloses modifying frames to include using an overlay, matte etc..(paras 12-13, 53).

	The examiner evidences Hinson et al., US 5,808,628 which allows the user to edit video and replace video frames with the overlayed video frames (see claims 12-14).
	The motivation to modify Gentil with Hinson would provide the benefit/advantage of replacing a frame when needed, to ensure the edited content which may comprise a substantial frame edit to ensure such changes were smoothly and accurately reflected into the edited/customized content. 

	In considering claim 13, 
	As noted Gentile allows the user to add the ACP to the BCP at any point in the time line which includes characters or sounds which can be edited (para 67,74, 159, 163, 166).  
	In considering claim 14, 
	Gentile also discloses that the recorder (para 79) can also be used to record sound or audio including speech (para 83, 105). 	In considering claim 15, 
	Gentile discloses that the process can be repeated as many times as necessary (meeting several iterations as claimed (para 109). 
	In considering claim 56, 
	Gentile disclose that the user is given prompts/directions which can be text or an outline on the display directing the user to assume a stance/position, including visual prompts, thus one of ordinary skill in the art would recognize that the visual prompts 
	In considering claim 57, 
	As disclosed by applicant the multi-function button is the record button which records audio and video.  As noted Gentile discloses the ability to record (para 155) video and/or audio, where the examiner notes a soft-key/button is shown Fig 16, where Gentil also discloses the use of a smartphone to perform recording where one of ordinary skill in the art recognizes that the use of a soft key or button are obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide the same result. 
	In considering claim 58, 
	As noted in Figs 5a/b/c/d and actor can be selected/prompted which is displayed over the BCP to replace a desired character.  As disclosed by Gentil (para 10,96, 106) Luke Skywalker or Darth Vader may be replaced by the user, where the prompt would be placed over the desired character to be replaced. 
	In considering claim 59, 
	As noted in claim 1(b) the user is prompted to add video and/or audio to the content (movie). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785

For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

	/BRIAN P YENKE/           Primary Examiner, Art Unit 2422